            Case 1:19-cv-09088-CM Document 3 Filed 10/01/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JO ANNA CANZONERI MCCORMICK, AN
INDIVIDUAL, ET AL.; JOHN DOES 1−1000;
JANE DOES 1−1000,

                                  Plaintiffs,                    19-CV-9088 (CM)
                      -against-                                 CIVIL JUDGMENT
APPLE, a business entity, et al.; JOHN DOES
1−1000; JANE DOES 1−1000, inclusive,

                                  Defendants.

         Pursuant to the order issued October 1, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the December 8, 2011 order

in Canzoneri, et al., v. Tribune, et al., ECF 1:11-CV-6614, 6 (S.D.N.Y. Dec. 8, 2011), the

complaint is dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     October 1, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
